DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the adjustable mounting assembly in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the housing assembly and the heating assembly and the heating units in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 1,511,835).
Mueller discloses a can curing oven comprising: a housing assembly (fig. 1) including heating assembly comprising a number of laterally disposed heating units (3, fig. 1) and a transfer assembly including a transfer belt structured to support a number of can bodies past said number of laterally disposed heating units to cure a coating on said can bodies (2, fig. 2, structure capable of curing a coating). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Mueller with curing can bodies since the structure is the same in either application, wherein said number of laterally disposed heating units is structured to generate a total effective amount of received heat (fig. 3, dryer designed to the most efficient length to dry the cans meeting the applicant’s definition of a total effective amount of received heat); wherein said housing assembly is elongated and generally straight (fig. 3); wherein said transfer belt includes a plurality of segments: and wherein said transfer belt is structured to move over a looped path which extends through said elongated generally straight housing assembly (2, fig. 2, p. 2, line 15); wherein said number of heating units are structured to process can bodies at a maximum can decorator speed (maximum processing speed of unit).
Claims 4-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller as applied to claim 1 above and further in view of Vitale (US 6,767,406).
Mueller discloses the claimed invention except for said number of heating units includes a number of infrared heating units; wherein said number of infrared heating units includes a plurality of infrared heating units; wherein each infrared heating unit is selected from the group consisting of electrical infrared heating units, gas infrared heating units, or oil infrared heating units; wherein said number of heating units are structured to become fully active in less than one second. Vitale teaches said number of heating units includes a number of infrared heating units (194, fig. 2); wherein said number of infrared heating units includes a plurality of infrared heating units (194, fig. 2); wherein each infrared heating unit is selected from the group consisting of electrical infrared heating units, gas infrared heating units, or oil infrared heating units (194, fig. 2, presumed electrical as gas and oil not disclosed); wherein said number of heating units are structured to become fully active in less than one second (194, infrared lamps apply full heat immediately after activating) in order to facilitate drying and curing. Mueller would benefit equally from facilitating drying and curing. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Mueller with said number of heating units includes a number of infrared heating units; wherein said number of infrared heating units includes a plurality of infrared heating units; wherein each infrared heating unit is selected from the group consisting of electrical infrared heating units, gas infrared heating units, or oil infrared heating units; wherein said number of heating units are structured to become fully active in less than one second as taught by Vitale in order to facilitate drying and curing. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller as applied to claim 1 above and further in view of Lala (US 4,535,549).
Mueller discloses the claimed invention except for said transfer assembly includes a plurality of support pads; and wherein each said support pad structured to support a base portion of can body; wherein each said support pad is one of a driven pad, a free pad or a fixed pad. Lala teaches said transfer assembly includes a plurality of support pads (32, fig. 1); and wherein each said support pad structured to support a base portion of can body (32, 14, fig. 1); wherein each said support pad is one of a driven pad, a free pad or a fixed pad (3:28-42)  in order to maintain can positioning and the ability to rotate the can for more even curing/drying. Mueller would benefit equally from maintaining can positioning and the ability to rotate the can for more even curing/drying. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Mueller with said transfer assembly includes a plurality of support pads; and wherein each said support pad structured to support a base portion of can body; wherein each said support pad is one of a driven pad, a free pad or a fixed pad as taught by Lala in order to maintain can positioning and the ability to rotate the can for more even curing/drying. 

Allowable Subject Matter
Claims 3, 7-10, 12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
Claim 3 includes allowable subject matter because prior art could not be found to disclose each of said heating units is structured to actuate when a sidewall surface of a can body is an effective distance away with all of the limitations of independent claim 1. The closest prior art can be found in Buckler (5,755,884) which includes a proximity sensor for a can body to operate the drying system (3:54-61) but not a heater as required by claim 3.
Claim 7 includes allowable subject matter because prior art could not be found to disclose said housing assembly includes an adjustable mounting assembly and wherein said adjustable mounting assembly is structured to position each heating unit so as to be at an effective distance from a sidewall surface of a can body with all of the limitations of independent claim 1. The closest prior art found was Green (US 7,412,979) which includes an adjustable mounting assembly by it does not position a heating unit an effective distance away.
Claim 8 includes allowable subject matter because prior art could not be found to disclose 8 a plurality of modular and linkable heating unit plates with all of the limitations of independent claim 1. The closest prior art is found in Armellin (US 9,188,385) which includes heating modules (15), but the heating units are not disclosed as linkable.
Claim 12 includes allowable subject matter because prior art could not be found to disclose 12. The can curing oven of claim 1 1 wherein said elongated generally straight housing assembly has a length, a width, and a height; wherein the length is between about 1.0 m and 6.0 m; wherein the width is between about 80 mm (3.14 in) and 300 mm (11.8 in): and wherein the height is between about 200 mm (7.87 inch) and 500 mm (20 in) with all of the limitations of independent claim 1. The closest prior art is found in Baxter (US 9,451,658) which illustrates a container curing oven of a limited size, but not a height within 200-500 mm. Such a housing size would destroy the Mueller reference which requires a larger housing.
Claim 16 includes allowable subject matter because prior art could not be found to disclose aid plurality of support pads are driven support pads: wherein each driven pad includes a generally circular drive engagement surface with all of the limitations of independent claim 1. No prior art could be found to teach this feature.
Claim 18 includes allowable subject matter because prior art could not be found to disclose each support pad includes a can coupling is selected from the group consisting of a magnetic coupling or a vacuum coupling with all of the limitations of independent claim 1. The closest prior art is found in Yoshimura (US 5,271,164) which includes a magnetic base to support cans upright (7:17-21), but not a magnetic support pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762